DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2020/0400380 A1).

Claim 6:
The recitation "[a] pulsating heat pipe comprising a closed loop serpentine-shaped channel, a working medium sealed in the channel, wherein the channel has an inner diameter determined using the method according to claim 1" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. When read in light of the specification the structural limitations implied by the abovementioned method steps is a pulsating heat pipe comprising a working medium sealed inside a closed loop serpentine-shaped channel having an inner diameter.
Ma discloses a pulsating heat pipe comprising a closed loop serpentine-shaped channel having an inner diameter and a working medium sealed in the channel (fig. 1, para [0010], [0021] and [0033]).

Claim 7:
Ma discloses the pulsating heat pipe according to claim 6, wherein a volume filling ratio of the working medium in the pulsating heat pipe is greater than or equal to 10% and less than or equal to 90% (para [0036]).

Claim 8:
Ma discloses the pulsating heat pipe according to claim 7, wherein the working medium is in a vapor-liquid two-phase state in the pulsating heat pipe, and the working medium is a single working medium (erythritol) or a mixed working medium (erythritol with graphite and nickel) (para [0010] and [0038]).

Claim 9:
Ma discloses the pulsating heat pipe according to claim 8, wherein the single working medium is a liquid nonmetal (erythritol) (para [0035]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. as applied to claim 8 above, and further in view of Diver et al. (US 2016/0090658 A1).

Claim 10:
Ma discloses the pulsating heat pipe according to claim 8; and, Ma fails to disclose the mixed working medium is a mixture of liquid metal and liquid nonmetal or a mixture of two different liquid metals.  Instead, Ma discloses the liquid phase portion of the working fluid may comprise a liquid metal (Ma, para [0047]). Diver discloses a heat pipe comprising an evacuated vessel, typically having a diameter and back-filled with a liquid metal working medium (para [0003] and [0004]); wherein the liquid metal working medium is a mixed working medium comprising a mixture of two different liquid metals (potassium and sodium) (fig. 3B, para [0031]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the pulsating heat pipe of Ma by providing a working medium comprising a mixture of two different liquid metals as taught by Diver in order to provide for a lower melting point of the working medium (Diver, page 3, para [0031]).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to heat pipe comprising vessels having a diameter and a working medium.

Allowable Subject Matter
Claims 1-5 are allowed.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 31 March 2022, with respect to claim rejections under 35 U.S.C. §101 have been fully considered and are persuasive.  Applicant has amended the claimed invention to require, inter alia, a pulsating heat pipe comprising a plurality of single pipes connected together to form a closed loop, and wherein the pulsating heat pipe comprises a channel that contains a working medium configured to absorb heat at a heat-absorbing end and to release heat at a heat-releasing end of the pulsating heat pipe and the affirmative method step of selecting a working medium for the pulsating heat pipe.  The 35 U.S.C. §101 rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 31 March 2022, with respect to claim rejections under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of prior art references attributed to Ma et al. (US 2020/0400380 A1) and Diver (US 2016/0090658 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuller (US 2018/0338392 A1) discloses a closed loop serpentine-shaped channel pulsating heat pipe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726